Case: 12-12459    Date Filed: 11/29/2012   Page: 1 of 5

                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 12-12459
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:10-cv-00223-MP-GRJ



CHRISTOPHER W. KLAES,

                                                             Plaintiff-Appellant,

                                   versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                           Defendant-Appellee.

                      ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                            (November 29, 2012)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:
                Case: 12-12459      Date Filed: 11/29/2012      Page: 2 of 5

       Christopher W. Klaes appeals the Commissioner’s decision to terminate his

disability insurance benefits (“DIB”). After review, we reverse and remand to the

district court with instructions that the case be returned to the Commissioner for

further proceedings consistent with this opinion.1

                                   I. BACKGROUND

       In 2003, an Administrative Law Judge (“ALJ”) found that Klaes was

disabled due to chronic neck and back pain and radiculopathy in his extremities

and awarded Klaes benefits. The ALJ’s 2003 decision reviewed the medical

evidence from 1999 to 2003, including, among other things, findings from medical

examinations, MRIs of his cervical and lumbar spine, nerve conduction studies

and X-rays.

       In 2008, the Commissioner determined that Klaes was no longer disabled as

of March 1, 2008 and terminated benefits. Following an administrative hearing,

an ALJ concluded, inter alia, that there had been medical improvement in Klaes’s

impairments as of that date.

                         II. TERMINATION OF BENEFITS

       An ALJ may terminate a claimant’s benefits if there is substantial evidence


       1
        We review the Commissioner’s social security decision “to determine if it is supported
by substantial evidence and based on proper legal standards.” Crawford v. Comm’r of Soc. Sec.,
363 F.3d 1155, 1158 (11th Cir. 2004)

                                              2
              Case: 12-12459     Date Filed: 11/29/2012   Page: 3 of 5

that there has been medical improvement in the claimant’s impairments related to

his ability to work, and the claimant is now able to engage in substantial gainful

activity. 42 U.S.C. § 423(f)(1); 20 C.F.R. § 404.1594(a). The ALJ conducts a

multi-step evaluation to determine whether a claimant’s benefits should be

terminated, including (1) whether the claimant is engaging in substantial gainful

activity; (2) if not, whether the claimant has an impairment or combination of

impairments that meet or equal a listed impairment; (3) if not, whether there has

been medical improvement; (4) if so, whether the improvement is related to the

claimant’s ability to work; (5) if there is no medical improvement or if medical

improvement is not related to the claimant’s ability to work, whether an exception

to medical improvement applies; (6) if there is medical improvement related to the

claimant’s ability to work or if an exception applies, whether the claimant has a

severe impairment; (7) if so, whether the claimant can perform his past relevant

work; and (8) if not, whether the claimant can perform other work. 20 C.F.R.

§ 404.1594(f).

      The “medical improvement” required at step three is defined by agency

regulation as “any decrease in the medical severity of [the claimant’s]

impairment(s) which was present at the time of the most recent favorable medical

decision that [the claimant was] disabled . . . .” Id. § 404.1594(b)(1). A finding

                                          3
              Case: 12-12459    Date Filed: 11/29/2012   Page: 4 of 5

that there has been a decrease in medical severity “must be based on changes

(improvement) in the symptoms, signs and/or laboratory findings associated with

[the claimant’s] impairment(s) . . . .” Id. More specifically, whether medical

severity has decreased “is determined by a comparison of prior and current

medical evidence which must show that there have been changes (improvement) in

the symptoms, signs or laboratory findings associated with that impairment(s).”

Id. § 404.1594(c)(1); see also Freeman v. Heckler, 739 F.2d 565, 566 (11th Cir.

1984); Vaughn v. Heckler, 727 F.2d 1040, 1043 (11th Cir. 1984). The ALJ must

“actually compare” the previous and current medical evidence to show that an

improvement occurred. Freeman, 739 F.2d at 566. If the ALJ fails to evaluate the

prior medical evidence and make such a comparison, we must “reverse and

remand for application of the proper legal standard.” Vaughn, 727 F.2d at 1043.

      In Klaes’s case, the ALJ found that “[t]he medical evidence supports a

finding that, as of March 1, 2008, there had been a decrease in medical severity of

the impairments.” In support of his step-three finding, the ALJ relied on medical

records dating from 2006 to 2009. The ALJ did not mention, much less compare,

the medical evidence of Klaes’s impairments between 1999 and 2003 that was

relied upon to make the original 2003 disability determination.

      In other words, at step three, the ALJ did not compare the prior and current

                                         4
                Case: 12-12459       Date Filed: 11/29/2012       Page: 5 of 5

medical evidence to determine whether it showed changes in the symptoms, signs

or laboratory findings associated with Klaes’s impairments, as required by 20

C.F.R. § 404.1594(c)(1) and this Court’s precedent. Accordingly, the ALJ failed

to follow the proper legal standard, and we must reverse and remand so the

Commissioner can apply the correct standard. See Vaughn, 727 F.2d at 1043.2

       REVERSED AND REMANDED.




       2
         Because the ALJ’s failure to apply the correct legal standard at step three requires
reversal, we do not address the remaining steps in the ALJ’s evaluation and express no opinion
on whether there has been medical improvement or whether Klaes continues to be entitled to
benefits.

                                               5